872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elbert D. ACORD, Plaintiff-Appellant,v.Jack SCULLY, Patrick Winters, Arthur Milne, Mike McCready,Gerald White, Arenac County Sheriffs Department,Arenac County, Defendants,James Twarog, Defendant-Appellee.
No. 89-1042.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a).


2
A review of the record indicates that Elbert Acord filed a complaint on January 6, 1988, naming eight defendants.  Two defendants were dismissed on February 29, 1988.  Twarog was dismissed on November 17, 1988.  Appellant appealed on January 3, 1989, from an order denying reconsideration of the November 17, 1988, order.  A footnote in the December 20, 1988, order denying reconsideration noted that no final judgment subject to immediate appellate review had been entered.


3
This court lacks jurisdiction to consider the appeal.  An order denying a motion for reconsideration of a judgment is not appealable.   Walker v. Mathews, 546 F.2d 814, 817 n. 1 (9th Cir.1976).  No final appealable judgment has been entered.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co., v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.